Beck, J.
(After stating the facts.) The contention of the plaintiff is, that the contract shows the unqualified intention of the parties to establish the new condition and nothing else upon A street, prescribed by the contract and by the blue-print attached to it as a part of it; that they show that the Standard Oil crossing and side-track were to be retained as a part of the new condition, and show and provide for no other crossing or side-track. If another existed prior to the making of the contract and was intended to be retained under the new condition, then the contract would have so provided, there being no contention that such a provision for the Noble & Parker crossing and side-track was omitted from the contract by fraud, accident, mistake, or at all. And it *47is further contended that the intention of the parties to the contract, as appears by the recitals therein, was to provide for the relocation of the main-line track of the defendant upon A street by removing it to a point westward of its then location, so as to permit the entry upon that street of another railroad, namely that of the plaintiff, and the laying of its tracks and the operation of its trains along the eastern side of said street, and one thing more, to wit: the maintenance, under the changed conditions, of the connecting line then existing between the track of the defendant and the premises of the Standard Oil Co., so far as the contract speaks the intention of the parties.
The weakness of the argument submitted to sustain the contentions .of the plaintiff consists in the fact that the contract, does not purport to deal generally with the subject of side or spur-tracks leading into or connecting with the main line of the defendant company. It deals only' with the side-tracks or sidetrack, the crossing of which over the line of plaintiff’s road should be constructed at the expense of the latter.' Had the contract provided that the defendants should have a spur-track leading to its main line from the Standard Oil plant, generally and without reference to the question,as to the party upon whom the cost would fall of-constructing the crossing at the point where such spur-track intersected the plaintiff’s line, then the contract would have dealt with a class in the sense that would have rendered applicable the rule invoked by plaintiffs, that, “The express mention of one act, contention, stipulation, class or number, person or place, implies the exclusion of another or others not mentioned. The maxim restrains what is implied by what is expressed; what is general, by what is particular and specific.”
Except as to the crossing of plaintifE’s road by the spur-traeks, when the expense of constructing and maintaining a rigid crossing was, by the terms of the contract, imposed upon the plaintiff, the xight of the defendant company to have and maintain other spur-tracks then in existence across A street, as they existed at the time the contract was signed, is not controlled nor affected by it.
The court could well have decided, under the pleadings and facts in this record, that the undertaking, as set forth in this contract, upon .the part of the defendant was gratuitous, in which case it .should not, by the application of a highly technical rule of construe*48tion, have imported into the contract terms which are not expressly written there, and which are not necessarily implied from what is found in the face of that instrument. And apparently, from the pleadings and the evidence, the defendant here, as a matter of favor, gratuitously consented to a change in the location of its road so that plaintiff’s track might be laid along the street in which defendant’s track was already located. And unless constrained thereto by the terms of the contract bestowing this apparent gratuity, we will not read into the contract terms by which there will be imposed upon the party bestowing the favor the hardship of losing the right to maintain spur-tracks to its main line which had been in existence and use for years.

Judgment affirmed.


•All the Justice® concur.